United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20238



     JO ANNE GREENE; RICHARD GREENE;
     grandparents and sole temporary
     managing conservators, in re
     interest of ECL,

                                           Plaintiffs-Appellants,


          versus


     HARRIS COUNTY, TEXAS; KENT ELLIS,
     Honorable,

                                           Defendants-Appellees.




           Appeal from the United States District Court
                for the Southern District of Texas
                            (05-CV-520)



Before GARWOOD, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The district court correctly abstained, as it was required to

do under Younger v. Harris, 401 U.S. 37 (1971).     See also, e.g.,

Huffman v. Pursue, 420 U.S. 592 (1975); Trainor v. Hernandez, 431



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S. 434 (1977); Texas Ass’n of Business v. Earle, 388 F.3d 515,

519 (5th Cir. 2004).       None of the exceptions to Younger abstention

is   present   or   even   claimed.        Appellants   had   and   have   ample

opportunity    to    present   their       federal   claims    in   the    state

proceeding.    See, e.g., Juidice v. Vail, 430 U.S. 327, 337 (1977).

It is immaterial that appellants do not seek to enjoin the entire

state court proceedings but merely to control the decision of one

matter therein.      See Williams v. Rubiera, 539 F.2d 470, 473 (5th

Cir. 1976); Ballard v. Wilson, 856 F.2d 1568, 1570 (5th Cir. 1988).

      The decision of the district court is

                                 AFFIRMED.




                                       2